COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Artis Charles Harrell v. Branch Brinson, Individually
                           /Owner/Corporate Agent Capacity, R. Burt Brinaom, Individually/
                           Owner/Corporate Agent Capacity, Bonner Brinson, Individual/ Owner/
                           Corporate Agent Capacity, S.P. Dairy Ashford, LLC d/b/a Salon Park
                           and Brinson Management Corp

Appellate case number:     01-18-00031-CV

Trial court case number: 2017-28390

Trial court:               189th District Court of Harris County

        Artis Charles Harrell, an inmate, appeals the trial court’s judgment dismissing his
underlying civil action as frivolous and malicious, and substantially similar to previous claims
filed by appellant based on the same operative facts alleged. On appeal, appellant filed an affidavit
of inability to pay costs but has failed to comply with the additional requirements of Chapter 14 of
the Texas Civil Practice and Remedies Code governing inmate litigation.
         Section 14.004 of the Texas Civil Practice and Remedies Code provides that an inmate
who files an affidavit or unsworn declaration of inability to pay costs must file an additional
affidavit or declaration identifying each prior lawsuit, other than an action under the Family Code,
filed by the inmate without legal representation. TEX. CIV. PRAC. & REM. CODE § 14.004(a). As to
each prior lawsuit, the affidavit or declaration must specify the operative facts, the case name or
style, the cause number, the court in which it was brought, the names of the parties, and the result
of the suit. Id. If a previous action or claim was dismissed as frivolous or malicious, the affidavit
or unsworn declaration of previous filings must state the date of any final judgment or order
affirming the dismissal. TEX. CIV. PRAC. & REM. CODE § 14.004(b).
        Appellant has not filed an additional affidavit or declaration relating to previous filings.
Unless all documents required by Chapter 14 of the Texas Civil Practice and Remedies Code are
filed within 20 days of the date of this order, this appeal may be dismissed without further notice.
See Gozowski v. T.D.C.J.–I.D., No. 12-14-00350-CV, 2014 WL 6983246, *1 (Tex. App.—Tyler
Dec. 10, 2014, no pet.); Hickman v. Tex. Dep’t of Criminal Justice, No. 13-12-00437-CV, 2013
WL 3770916, at *2 (Tex. App.—Corpus Christi July 18, 2013, no pet.); Douglas v. Turner, 441
S.W.3d 337, 339 (Tex. App.—Waco May 9, 2013, no pet.).
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                  Acting individually

Date: May 22, 2018